Citation Nr: 0605248	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  97-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
disability of the lumbosacral spine.

Entitlement to service connection for a cervical spine 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to December 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Thereafter, jurisdiction over the 
case was transferred to the RO in Detroit, Michigan.

When this case was last before the Board in December 2004, 
the issues of entitlement to service connection for a lumbar 
spine disability, to include on a secondary basis, and 
entitlement to service connection for a cervical spine 
disability, to include on a secondary basis, were remanded 
for additional development.  Thereafter, the Appeals 
Management Center (AMC) awarded service connection for lumbar 
spine disability, rated the lumbar spine disability with the 
veteran's service-connected disability of the sacrum, and 
continued the denial of service connection for a cervical 
spine disability.  It also issued a supplemental statement of 
the case on the issue of entitlement to a higher rating for 
disability of the lumbosacral spine, although it does not 
appear that the appellant has submitted a notice of 
disagreement with the rating decision evaluating the 
disability of the lumbosacral spine.  

FINDING OF FACT

In a January 2006 statement, prior to the promulgation of a 
decision in this appeal, the appellant stated that he desired 
to withdraw from appellate status the issues of entitlement 
to a rating in excess of 20 percent for disability of the 
lumbosacral spine, and entitlement to service connection for 
a cervical spine disability, to include on a secondary basis.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction to decide the issues of entitlement to 
a rating in excess of 20 percent for disability of the 
lumbosacral spine, and entitlement to service connection for 
a cervical spine disability, to include on a secondary basis.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b)(c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.    

A Substantive Appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In 
a January 2006 statement submitted by the veteran via his 
representative, the veteran expressed his desire to withdraw 
from appellate status the issues of entitlement to a rating 
in excess of 20 percent for disability of the lumbosacral 
spine, and entitlement to service connection for a cervical 
spine disability, to include on a secondary basis.  Having 
met the requirements of 38 C.F.R. § 20.204, the appellant has 
effectively removed these issues from appellate status.  
Accordingly, the Board does not have jurisdiction to decide 
the appeal for these benefits.  



							(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to a rating in excess of 20 
percent for disability of the lumbosacral spine is dismissed.

The appeal for entitlement to service connection for a 
cervical spine disability, to include on a secondary basis, 
is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


